     Case 2:20-cv-04152-JFW-AS Document 33 Filed 06/23/20 Page 1 of 1 Page ID #:373



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES -- GENERAL

Case No.      CV 20-4152-JFW(ASx)                                              Date: June 23, 2020

Title:        Pepe Steffany -v- Menzies Aviation USA, Inc., et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                None Present
              Courtroom Deputy                              Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                   ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                None

PROCEEDINGS (IN CHAMBERS):               ORDER GRANTING PLAINTIFF’S MOTION TO
                                         REMAND [filed 6/22/2020; Docket No. 21]

       On May 28, 2020, Plaintiff Pepe Steffany (“Plaintiff”) filed a Motion to Remand. On June 8,
2020, Defendant Menzies Aviation (USA), Inc. (“Defendant”) filed its Opposition. On June 15,
2020, Plaintiff filed a Reply. Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local
Rule 7-15, the Court finds that this matter is appropriate for decision without oral argument. The
hearing calendared for June 29, 2020 is hereby vacated and the matter taken off calendar. After
considering the moving, opposing, and reply papers, and the arguments therein, the Court rules as
follows:

        For the reasons stated in Plaintiff’s moving and reply papers, the Court concludes that
Plaintiff, having been born in American Samoa, is neither a United States citizen nor a citizen or
subject of a foreign state for the purposes of 28 U.S.C. § 1332(a)(1) or (a)(2). Accordingly, the
Court does not have diversity jurisdiction, and Plaintiff’s Motion to Remand is GRANTED. The
Court signs, as modified, Plaintiff’s Proposed Statement of Decision lodged with the Court on June
17, 2020 [Docket No. 31-1]. This action is hereby REMANDED to Los Angeles County Superior
Court for lack of subject matter jurisdiction.


         IT IS SO ORDERED.




                                            Page 1 of 1                        Initials of Deputy Clerk sr
